Exhibit 10.61

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This Confidential Separation Agreement and General Release (“Agreement” or
“Release”) is entered into by and between Gregory A. Deener (“Employee”) and
GTx, Inc. (“GTx” or the “Company”).

A. Employee was employed by GTx from February 9, 2004 until June 1, 2011 (date
of “Separation from Service”) at which time his/her employment was terminated
due to a reduction in force.

B. Though it has no obligation to do so, GTx desires to provide certain
severance benefits to Employee in consideration of a final and complete
resolution, with prejudice, of any and all matters between them relating to
Employee’s employment with GTx, the terms and conditions of that employment, and
the termination of that employment.

NOW, THEREFORE, the Parties, in consideration of the above and the agreements
and covenants herein, agree as follows:

1. Payment. As consideration for Employee’s execution of this Agreement,
Employee shall be entitled to receive the severance benefits set forth below
(collectively, the “Severance Benefits”):

1.1 The Company shall pay Employee a gross amount equal to six (6) months of
Employee’s base salary in effect on the date of Separation from Service, less
all applicable withholdings and deductions, which amounts to One Hundred
Twenty-Eight Thousand Nine Hundred Ninety-Two Dollars and Fifty Cents
($128,992.50) (“Amount”) gross, less applicable taxes and withholdings required
by law. This payment may be paid by check or by direct deposit to Employee’s
bank account, payable to “Gregory A. Deener”, within fifteen (15) days after the
later of GTx’s receipt of an executed copy of this Agreement, the return of all
Company property and fulfillment of the other prerequisites to payment contained
in this Agreement, and the expiration of the revocation period in Section 7.2.

1.2 The Company will accelerate the vesting of those of Employee’s currently
outstanding and unvested stock options that were granted on January 1, 2010 and
January 1, 2011 (the “Options”) and would have otherwise vested under such
Option in the ordinary course if Employee had remained in continued service
through January 1, 2013, such that each such Option shall be deemed vested and
available for exercise as of the date of Separation from Service.

1.3 The Company will extend the post-termination exercise period of each of
Employee’s currently outstanding and vested stock options, regardless of the
grant date, until the earliest to occur of (1) the 5th year anniversary of
Employee’s Separation from Service, (2) the expiration of the original term of
the option, (3) the date prior to the date of a “Change in Control”, “Change of
Control”, Corporate Transaction” (as each such term is defined in the applicable
stock option plan) or other similar material corporate transaction, and (4) the
date on which Employee either (a) is in breach of Employee’s continuing
obligations to the Company (whether under an agreement with the Company or under
applicable law) or (b) enters into “Competition” (as defined in the applicable
stock plan). All unvested stock options will expire on Employee’s Separation
from Service.



--------------------------------------------------------------------------------

1.4 Employee agrees he would not otherwise be entitled to all of the benefits
provided in this Section 1 of this Agreement, and that the payments provided in
Section 1.1 of this Agreement shall not commence until the first Company regular
pay period after the later of GTx’s receipt of an executed copy of this
Agreement, the return of all Company property and fulfillment of the other
prerequisites to payment contained in this Agreement and the expiration of the
revocation period in section 7.2

1.5 The Severance Benefits are conditional upon (a) Employee’s continuing to
comply with his obligations under Employee’s Confidential Agreement and the
Agreement on Condition of Employment during the period of time in which he is
receiving the Severance Benefits and (b) Employee’s execution of this
Confidential Separation Agreement and General Release as provided herein.

1.6 GTx will issue Employee an IRS Form W-2 for the payments contained in
Section 1.1. Employee expressly understands and agrees that (i) GTx shall not be
required to make any further payment, for any reason whatsoever, to him/her or
on his/her behalf regarding any claim or right whatsoever which might possibly
be asserted by him/her, and (ii) GTx, by entering into this Agreement, in no way
admits that it treated him/her unlawfully or unfairly in any way. Employee
acknowledges that this Agreement is not an admission of liability or fault by
GTx, by whom liability and fault are expressly denied.

2. Release. In consideration of the Severance Benefits in Section 1 and other
good and valuable consideration, the receipt and sufficiency of which Employee
hereby acknowledges, Employee releases and forever discharges GTx, its
affiliates, and GTx’s and its affiliates’ members, officers, directors,
shareholders, employees, successors, parents, agents, attorneys, insurers and
assigns (“Released Parties”), from any and all claims, demands, obligations, or
liabilities for injuries, death, losses and damages, whether personal, property
or economic, whether now known or unknown, in any way arising out of or related
to his/her employment with GTx, the terms and conditions of that employment, and
the termination of employment, from the beginning of time up to and including
the time of the signing this Agreement.

Employee represents that he/she has not filed or caused to be filed any lawsuit,
complaint, or charge with respect to any claim this Agreement purports to waive,
and he/she promises never to file or prosecute any lawsuit, complaint, claim for
damages, or charge based on such claims. This provision will not apply to
non-waivable charges or claims brought before a governmental agency. However,
for non-waivable claims, Employee hereby waives any rights to monetary or other
recovery (including but not limited to reinstatement) should a governmental
agency or other party pursue claims on his/her behalf, either individually or as
part of any class or collective action. Employee understands that the claims
he/she is releasing may arise under various laws and under any possible legal,
equitable, statutory, common law, or tort theory, including, but not limited to:

2.1 Anti-discrimination statutes, such as the Age Discrimination in Employment
Act (“ADEA”) (which prohibits age discrimination in employment); Title VII of
the Civil Rights Act of 1964 (which prohibits discrimination or harassment based
on race, color, national origin, religion, or sex); the Equal Pay Act (which
prohibits paying men and women unequal pay for equal work); the Americans With
Disabilities Act, and the Rehabilitation Act of 1973 (which

 

2



--------------------------------------------------------------------------------

prohibit discrimination based on disability); 42 USC Section 1981 (which
prohibits discrimination based on race); the Tennessee Handicapped
Discrimination Act, § 8-50-103, et seq. (which prohibits discrimination based
solely upon any physical, mental or visual handicap of the applicant, or because
such person uses a guide dog); the Tennessee Human Rights Act, § 4-21-101, et
seq. (which prohibits discrimination based on race, creed, color, religion, sex,
age or national origin); and any other federal, state, or local law prohibiting
employment discrimination, harassment, or retaliation of any kind.

2.2 Other laws, such as the Family and Medical Leave Act of 1993 (“FMLA”), which
requires employers to provide leaves of absence under certain circumstances; the
Worker Adjustment and Retraining Notification Act (“WARN”), which requires that
advance notice be given of certain work force reductions; the Tennessee Plant
Closings and Reduction in Operations statute; any federal, state, or local laws
restricting an employer’s right to terminate employees, or otherwise regulating
employment; whistleblowing laws; any federal, state, or local laws enforcing
express or implied employment contracts or requiring employers to deal with
employees fairly or in good faith; and any wage payment and collection law.

2.3 Tort and contract claims, such as claims for wrongful or constructive
discharge, retaliatory discharge, negligence, physical or personal injury,
emotional distress, fraud, fraud in the inducement, negligent misrepresentation,
defamation, invasion of privacy, interference with contract or with prospective
economic advantage, breach of oral, express or implied contract, breach of
covenants of good faith and fair dealing, and similar or related claims.

2.4 Other released claims, include, without limitation, claims: (i) under the
Employee Retirement Income Security Act of 1974; (ii) for compensation, stock
options, bonuses, or lost wages; (iii) in any way related to design or
administration of any employee benefit program; (iv) for severance or similar
benefits or for post-employment health or group insurance benefits; (v) for
fees, costs, or expenses of any attorneys who represent or have represented
Employee; or (vi) any other state, federal or local laws relating to employment.

2.5 Unknown claims: Employee understands that he/she is releasing the Released
Parties from claims that he/she may not know about as of the date hereof and
that this is his/her knowing and voluntary intent even though someday he/she
might learn that some or all of the facts he/she currently believes to be true
are untrue and even though he/she might then regret having signed this
Agreement. Employee is expressly assuming that risk and agrees that this
Agreement shall remain effective in all respects in any such case. Employee
expressly waives all rights he/she might have under any law that is intended to
protect him/her from waiving unknown claims, and Employee understands the
significance of doing so. Employee further acknowledges that future employment
losses of other employees of Employer might give rise to a cause of action to
Employee under the WARN Act, but it is the specific intention of Employee to
waive and release any such claims as might occur in the future. However, nothing
in this Release prevents or waives Employee’s right to challenge the validity of
this Release under the ADEA as amended by the Older Workers Benefit Protection
Act or otherwise.

3. Representations/Warranties. Employee represents, warrants, and covenants that
he/she:

 

(i)

has not sold, assigned or transferred any claim he/she is purporting to release,
nor attempted to do so;

 

(ii)

has the full legal authority to enter into this Agreement for himself/herself
and his/her estate and requires no approval of anyone else;

 

(iii)

relied on, or had the opportunity to obtain, the advice of attorneys of his/her
choice concerning legal and tax consequences;

 

(iv)

has completely read this Agreement, and/or had it explained to Employee by
his/her attorney, if any; and

 

(v)

fully understands and voluntarily accepts the terms of the Agreement.

 

3



--------------------------------------------------------------------------------

4. FMLA and FLSA Rights Honored. Employee acknowledges that he/she has received
all of the leave from work for family and/or personal medical reasons and/or
other benefits to which he/she believes he/she is entitled under GTx’s policy
and FMLA; that Employee has no pending request for FMLA leave; that GTx has not
mistreated Employee in any way because of any illness or injury to Employee or
any member of his/her family; and that Employee has received all monetary
compensation, including hourly wages, salary and/or overtime compensation, to
which he/she believes he/she is entitled under the Fair Labor Standards Act
(“FLSA”).

5. ADEA Release Requirements Satisfied. Employee understands that this Agreement
has to meet certain requirements to validly release any ADEA claims Employee
might have, and Employee represents and warrants that all such requirements have
been satisfied. GTx hereby advises Employee that before signing this Agreement,
he/she may take forty-five (45) days to consider this Agreement. Employee
acknowledges that: (i) he/she took advantage of as much of this period to
consider this Agreement as he/she wished before signing; (ii) he/she carefully
read this Agreement; (iii) he/she fully understands it; (iv) he/she entered into
this Agreement knowingly and voluntarily (free from fraud, duress, coercion, or
mistake of fact); (v) this Agreement is in writing and is understandable;
(vi) in this Agreement, he/she waives current ADEA claims; (vii) he/she has not
waived future ADEA claims that may arise after the date of execution of this
Agreement; (viii) he/she is receiving valuable consideration in exchange for
execution of this Agreement that he/she would not otherwise be entitled to
receive; (ix) GTx hereby advises Employee in writing to discuss this Agreement
with his/her attorney (at his/her own expense) prior to execution, and he/she
has done so to the extent he/she deemed appropriate; and (x) he/she received
with this Agreement, GTx’s Notice Concerning Reduction In Force.

6. Agreement on Condition of Employment, and Confidentiality Agreement.

6.1 Agreement on Condition of Employment: Employee agrees that the Agreement on
Condition of Employment which Employee signed on January 22, 2004 shall survive
this Agreement and shall remain in full force and effect. Employee reconfirms,
acknowledges and ratifies all obligations he/she has to GTx, including those set
forth in the “Agreement on Condition of Employment.”

6.2 Confidentiality Agreement: Employee agrees that the Confidentiality
Agreement which Employee signed on January 22, 2004 as a prospective employee
shall survive this Agreement and shall remain in full force and effect. Employee
reconfirms, acknowledges and ratifies all obligations he/she has to GTx,
including those set forth in the “Confidentiality Agreement.”

6.3 Return: Except for such equipment as GTx shall have agreed in writing with
Employee that Employee shall not be required to return to GTx, Employee
represents that with this Agreement, he/she has returned all GTx property in
his/her possession without exception and in whatsoever form including without
limitation Information, Proprietary Information and Items, all property, things,
documents, lab notebooks, reports, results, any and all documents with GTx
information, records, emails, documents in electronic form, keys, pass cards,
passwords, credit cards, computers, cell phones, handheld devices, disks, and
other media of any kind relating to GTx and/or its customers, prospects and/or
vendors, and any copies, in whole or part, whether or not prepared by him/her,
all of which are the sole and exclusive property of GTx.

 

4



--------------------------------------------------------------------------------

6.4 Release Confidentiality: Employee shall not disclose the terms of this
Agreement, GTx’s Notice Concerning Reduction in Force, or Amount to anyone other
than his/her spouse and his/her legal or financial advisors and, even then, only
if they agree to maintain the confidentiality thereof. Such person’s disclosure
of such information to any third party is a violation of this Agreement by
Employee. This section does not prohibit disclosure of the terms of this
Agreement or the Amount to the extent necessary to enforce this Agreement or to
the extent otherwise legally required.

7. Review & Revocation.

7.1 Review: Before executing this Agreement, Employee may take 45 days to
consider this Agreement. Employee acknowledges and agrees that his/her waiver of
rights under this Agreement is knowing and voluntary and complies in full with
all criteria of the regulations promulgated under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, and any and all federal, state and local laws, regulations,
and orders. GTx hereby advises Employee in writing to consult with an attorney
prior to executing this Agreement. In the event that Employee executes this
Agreement prior to the expiration of the 45-day period, he/she acknowledges that
his/her execution was knowing and voluntary and not induced in any way by GTx or
any other person.

7.2 Revocation: For a period of 7 days following his/her execution of this
Agreement, Employee may revoke this Release. If he/she wishes to revoke this
Release, he/she must revoke in writing delivered by hand or confirmed facsimile
prior to the end of the 7th day of the revocation period to Debbie Ellis, HR
Director, 175 Toyota Plaza, Suite 700, Memphis, Tennessee 38103 (901) 844-8076
(fax), or the revocation will not be effective. If Employee timely revokes this
Agreement, all provisions hereof will be null and void, including the payment in
Section 1 above. If Employee does not advise Debbie Ellis in writing that he/she
revokes this Release within 7 days of his/her execution of it, this Release
shall be forever enforceable. The 8th day following Employee’s execution of this
Agreement shall be the Effective Date of this Release. This Agreement is not
effective or enforceable until the revocation period has expired.

8. Governing Law. Except to the extent governed by federal law, this Agreement
shall be governed by the laws of and deemed to have been executed in the State
of Tennessee, without reference to conflict of law principles. This Agreement
shall be deemed to be that negotiated and approved by both Parties and no rule
of strict construction shall be applied against either party.

9. Entire Agreement/Severability. This Agreement contains the entire agreement
of and supersedes all prior discussions, negotiations, or agreements between the
Parties. The Parties have not relied on any promise, representation, or warranty
not expressly set forth herein. In the event that any word, phrase, sentence or
provision violates any applicable statute, ordinance, or rule of law in any
applicable jurisdiction, such provision shall be ineffective to the extent of
such violation without invalidating any other provisions herein. The Parties
agree that each term of this Agreement is contractual and not merely a recital.

 

5



--------------------------------------------------------------------------------

10. Successors: Employee agrees that this Agreement binds all of his/her heirs,
administrators, representatives, executors, successors, attorneys and assigns,
and will inure to the benefit of all Released Parties and their respective
heirs, administrators, representatives, executors, successors, and assigns.

11. Waiver: The failure of any party hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision or the right of any party thereafter to enforce each and every
such provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

12. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be deemed an original when signed and shall constitute the same
instrument. The Parties agree that signatures that are faxed, or scanned or sent
by electronic mail, shall be considered original signatures for purposes of
executing this Agreement.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

Employee acknowledges that he/she carefully read this Agreement, he/she
understands completely its contents, he/she understands the significance and
consequences of signing it, and he/she intends to be legally bound by its terms.
Employee acknowledges that he/she was given forty-five (45) days to consider
executing this Agreement and that he/she has been advised in writing to review
this Agreement with legal counsel prior to signing it. Employee certifies that
he/she has agreed to and signed this Agreement voluntarily and as his/her own
free will, act, and deed, and for full and sufficient consideration.

IN WITNESS WHEREOF, each of the Parties have executed on the dates set forth
below.

 

Dated: June 27, 2011       /s/ Gregory A. Deener               Gregory A. Deener
Dated: June 1, 2011       GTx, INC.       /s/ Henry P. Doggrell       Henry
Doggrell, VP, General Counsel

 

7